
	

115 HR 4881 : Precision Agriculture Connectivity Act of 2018
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4881
		IN THE SENATE OF THE UNITED STATES
		July 24, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require the Federal Communications Commission to establish a task force for reviewing the
			 connectivity and technology needs of precision agriculture in the United
			 States.
	
	
 1.Short titleThis Act may be cited as the Precision Agriculture Connectivity Act of 2018. 2.FindingsCongress finds the following:
 (1)Precision agriculture technologies and practices allow farmers to significantly increase crop yields, eliminate overlap in operations, and reduce inputs such as seed, fertilizer, pesticides, water, and fuel.
 (2)These technologies allow farmers to collect data in real time about their fields, automate field management, and maximize resources.
 (3)Studies estimate that precision agriculture technologies can reduce agricultural operation costs by up to 25 dollars per acre and increase farm yields by up to 70 percent by 2050.
 (4)The critical cost savings and productivity benefits of precision agriculture cannot be realized without the availability of reliable broadband Internet access service delivered to the agricultural land of the United States.
 (5)The deployment of broadband Internet access service to unserved agricultural land is critical to the United States economy and to the continued leadership of the United States in global food production.
 (6)Despite the growing demand for broadband Internet access service on agricultural land, broadband Internet access service is not consistently available where needed for agricultural operations.
 (7)The Federal Communications Commission has an important role to play in the deployment of broadband Internet access service on unserved agricultural land to promote precision agriculture.
			3.Task force
 (a)DefinitionsIn this section— (1)the term broadband Internet access service—
 (A)means a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all Internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, but excluding dial-up Internet access service; and
 (B)also encompasses any service that the Commission finds to be providing a functional equivalent of the service described in subparagraph (A);
 (2)the term Commission means the Federal Communications Commission; (3)the term Department means the Department of Agriculture;
 (4)the term Secretary means the Secretary of Agriculture; and (5)the term Task Force means the Task Force for Reviewing the Connectivity and Technology Needs of Precision Agriculture in the United States established under subsection (b).
 (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Commission shall establish the Task Force for Reviewing the Connectivity and Technology Needs of Precision Agriculture in the United States.
			(c)Duties
 (1)In generalThe Task Force shall consult with the Secretary, or a designee of the Secretary, and collaborate with public and private stakeholders in the agriculture and technology fields to—
 (A)identify and measure current gaps in the availability of broadband Internet access service on agricultural land;
 (B)develop policy recommendations to promote the rapid, expanded deployment of broadband Internet access service on unserved agricultural land, with a goal of achieving reliable capabilities on 95 percent of agricultural land in the United States by 2025;
 (C)promote effective policy and regulatory solutions that encourage the adoption of broadband Internet access service on farms and ranches and promote precision agriculture;
 (D)recommend specific new rules or amendments to existing rules of the Commission that the Commission should issue to achieve the goals and purposes of the policy recommendations described in subparagraph (B);
 (E)recommend specific steps that the Commission should take to obtain reliable and standardized data measurements of the availability of broadband Internet access service as may be necessary to target funding support, from future programs of the Commission dedicated to the deployment of broadband Internet access service, to unserved agricultural land in need of broadband Internet access service; and
 (F)recommend specific steps that the Commission should consider to ensure that the expertise of the Secretary and available farm data are reflected in future programs of the Commission dedicated to the infrastructure deployment of broadband Internet access service and to direct available funding to unserved agricultural land where needed.
 (2)No duplicate data reportingIn performing the duties of the Commission under paragraph (1), the Commission shall ensure that no provider of broadband Internet access service is required to report data to the Commission that is, on the day before the date of enactment of this Act, required to be reported by the provider of broadband Internet access service.
 (3)Hold harmlessThe Task Force and the Commission shall not interpret the phrase future programs of the Commission, as used in subparagraphs (E) and (F) of paragraph (1), to include the universal service programs of the Commission established under section 254 of the Communications Act of 1934 (47 U.S.C. 254).
 (4)ConsultationThe Secretary, or a designee of the Secretary, shall explain and make available to the Task Force the expertise, data mapping information, and resources of the Department that the Department uses to identify cropland, ranchland, and other areas with agricultural operations that may be helpful in developing the recommendations required under paragraph (1).
 (5)List of available Federal programs and resourcesNot later than 180 days after the date of enactment of this Act, the Secretary and the Commission shall jointly submit to the Task Force a list of all Federal programs or resources available for the expansion of broadband Internet access service on unserved agricultural land to assist the Task Force in carrying out the duties of the Task Force.
				(d)Membership
 (1)In generalThe Task Force shall be— (A)composed of not more than 15 voting members who shall—
 (i)be selected by the Chairman of the Commission, in consultation with the Secretary; and (ii)include—
 (I)agricultural producers representing diverse geographic regions and farm sizes, including owners and operators of farms of less than 100 acres;
 (II)an agricultural producer representing tribal agriculture; (III)Internet service providers, including regional or rural fixed and mobile broadband Internet access service providers and telecommunications infrastructure providers;
 (IV)representatives from the electric cooperative industry; (V)representatives from the satellite industry;
 (VI)representatives from precision agriculture equipment manufacturers, including drone manufacturers, manufacturers of autonomous agricultural machinery, and manufacturers of farming robotics technologies;
 (VII)representatives from State and local governments; and (VIII)representatives with relevant expertise in broadband network data collection, geospatial analysis, and coverage mapping; and
 (B)fairly balanced in terms of technologies, points of view, and fields represented on the Task Force. (2)Period of appointment; vacancies (A)In generalA member of the Task Force appointed under paragraph (1)(A) shall serve for a single term of 2 years.
 (B)VacanciesAny vacancy in the Task Force— (i)shall not affect the powers of the Task Force; and
 (ii)shall be filled in the same manner as the original appointment. (3)Ex-officio memberThe Secretary, or a designee of the Secretary, shall serve as an ex-officio, nonvoting member of the Task Force.
 (e)ReportsNot later than 1 year after the date on which the Commission establishes the Task Force, and annually thereafter, the Task Force shall submit to the Chairman of the Commission a report, which shall be made public not later than 30 days after the date on which the Chairman receives the report, that details—
 (1)the status of fixed and mobile broadband Internet access service coverage of agricultural land; (2)the projected future connectivity needs of agricultural operations, farmers, and ranchers; and
 (3)the steps being taken to accurately measure the availability of broadband Internet access service on agricultural land and the limitations of current, as of the date of the report, measurement processes.
 (f)TerminationThe Commission shall renew the Task Force every 2 years until the Task Force terminates on January 1, 2025.
 4.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives July 23, 2018.Karen L. Haas,Clerk
